Citation Nr: 1234783	
Decision Date: 10/05/12    Archive Date: 10/12/12

DOCKET NO.  07-34 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1951 to May 1952.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  In September 2009, the Veteran testified at a personal hearing before the undersigned.  A copy of the transcript of that hearing is of record.  The issues on appeal were adequately explained to him and the submission of evidence which he may have overlooked and which would be advantageous to his position was suggested.  See 38 C.F.R. § 3.103(c) (2011).  The Board, among other things, remanded the issues remaining on appeal for additional development in October 2009 and April 2011.

In an August 2012 brief the Veteran's service representative raised the issues of whether a November 20, 1990, rating decision involved clear and unmistakable error (CUE) in denying an increased rating for service-connected schizophrenic reaction, paranoid type.  It was asserted that the Veteran had been unemployable for 22 years and that a February 2, 2010, treatment report raised additional claims for erectile dysfunction, hypertension, degenerative joint disease, and gastroesophageal reflux disease.  The Board also finds the August 2012 brief may be construed as a service connection claim for depression.  These issues have not been adjudicated by the agency of original jurisdiction (AOJ) and the Board does not have appellate jurisdiction over these matters; however, based upon the evidence provided and administrative economy they are considered to be inextricably intertwined with the issues on appeal, particularly the TDIU claim, and should be developed and adjudicated upon remand.

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that a claim for a TDIU is generally a rating theory and "not a separate claim for benefits."  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Court declined, however, to decide whether in a case where TDIU is part of a claim for an increased disability rating the TDIU issue would be inextricably intertwined with any determination regarding the proper schedular rating of the underlying disability or disabilities.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although further delay in a decision of the issues on appeal is regretful, a review of the record reveals that the Veteran's service representative in an August 2012 brief has asserted that COPD was aggravated by symptoms of depression that are related to a service-connected psychiatric disability.  This was not addressed by the VA examination conducted in October 2010, or in the May 2011 addendum, which made no comment concerning the Veteran's argument that those with depression and anxiety experience more and longer flare-ups of COPD.  It was further asserted, in essence, that a November 1990 rating decision denying an increased rating for service-connected schizophrenic reaction, paranoid type, should be revised due to CUE and that the Veteran had been unemployable for 22 years.  The brief also raised inextricably intertwined service connection issues that for reasons of administrative economy should be adjudicated prior to appellate review.  

VA must consider all issues reasonably inferred from the evidence of record.  See Douglas v. Derwinski, 2 Vet. App. 103, 109 (1992); aff'd in relevant part, Douglas v. Derwinski, 2 Vet. App. 435 (1992) (en banc).  Issues inextricably intertwined with an issue on appeal for reasons of judicial economy may be addressed prior to appellate review.  See Tyrues v. Shinseki, 23 Vet. App. 166, 178 (2009) (en banc); vacated and remanded on other grounds -- S.CT. -- (Oct. 3, 2011).  The Court has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Appropriate action should be taken to develop and adjudicate the issues of whether a November 20, 1990, rating decision involved CUE in denying an increased rating for service-connected schizophrenic reaction, paranoid type; additional action should be taken to develop and adjudicate claims for entitlement to service connection for depression, erectile dysfunction, hypertension, degenerative joint disease, and gastroesophageal reflux disease.  The Veteran and his service representative should be notified of any determination adverse to his claims and advised of the procedural and appellate rights as they pertain to that decision.  All efforts to develop and adjudicate the claims must be documented in the claims file.  

2.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have provided any treatment pertinent to the issues on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be taken to obtain all pertinent VA treatment records, unless further efforts would be futile.  All attempts to procure records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

3.  The Veteran's claims file should be reviewed by an appropriate VA medical specialist for an opinion as to whether there is at least a 50 percent probability or greater (at least as likely as not) that he has COPD that was permanently aggravated by his service-connected psychiatric disability.  All indicated examinations, tests, and studies are to be performed.  

Opinions should be provided based on the results of any examination deemed necessary, a review of the medical evidence of record, and sound medical principles.  All findings, along with a complete rationale for the opinions expressed, should be set forth in the report.  The examiner must acknowledge and address the specific claim and medical literature provided addressing the relationship between COPD and psychiatric disorders.  A complete rationale for any opinion proffered must be provided.  If the examiner determines that an opinion cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorder, or whether the actual cause is due to multiple potential causes.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

4.  If another VA examination is deemed necessary, the Veteran must be advised of the importance of reporting to the scheduled examination and of the possible adverse consequences of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2011).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of any scheduled examination must be included in the claims folder, and must reflect that it was sent to the Veteran's last known address of record.  If he fails to report for the examination, the record must indicate whether the notification letter was returned as undeliverable.  

5.  After completion of the above and any additional development deemed necessary, the RO/AMC should review the issues on appeal.  All applicable laws and regulations should be considered.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


